                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAVID A. MASON,                           )
                                          )
                    Petitioner,           )                  4:18CV3139
                                          )
             v.                           )
                                          )
TAGERT BOYD, Warden LCC,                  )       MEMORANDUM AND ORDER
                                          )
                    Respondent.           )
                                          )

       This matter is before the court on preliminary review of Petitioner Mason’s
Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28 U.S.C.
§ 2254. The purpose of this review is to determine whether Petitioner’s claims, when
liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      Claim One:           Petitioner’s guilty pleas1 were not knowing,
                           intelligent and voluntary for one or more of the
                           reasons set forth in filing no. 1 at CM/ECF p.5.

      Claim Two:           Petitioner was denied effective assistance of trial
                           counsel for one or more of the reasons set forth in
                           filing no. 1 at CM/ECF p. 7.




      1
        Petitioner challenges two related cases in the District Court of Douglas County,
Nebraska. Case number 16-2342 involved a burglary. Case number 16-2343 involved
an attempted sexual assault. I assume that Petitioner’s claims relate to both such cases.
By the way, Petitioner is not entitled to “reserve” the right to file amendments to his
claims despite his assertion in the petition. That “reservation” is a nullity. Whether an
amendment may be made at a later date is solely up to me to decide and then only after
Petitioner has filed a proper motion and brief.
      Claim Three:         Petitioner was denied effective assistance of appellate
                           counsel for one or more of the reasons set forth in
                           filing no. at CM/ECF p. 8.

      Petitioner also argues that his sentences were excessive. He does not
      argue that they exceeded the time permitted under Nebraska law.
      Therefore, this claim does not state a violation of federal law or a
      violation of the federal constitution and will not be considered.

       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.     By December 20, 2018, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following text:
December 20, 2018: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the following
procedures must be followed by Respondent and Petitioner:

             A.      The motion for summary judgment must be accompanied by a
                     separate brief, submitted at the time the motion is filed.


                                           2
B.   The motion for summary judgment must be supported by any state
     court records that are necessary to support the motion. Those
     records must be contained in a separate filing entitled:
     “Designation of State Court Records in Support of Motion for
     Summary Judgment.”

C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondent’s brief must be
     served on Petitioner except that Respondent is only required to
     provide Petitioner with a copy of the specific pages of the record
     that are cited in Respondent’s motion and brief. In the event that
     the designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court requesting
     additional documents. Such motion must set forth the documents
     requested and the reasons the documents are relevant to the
     cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondent
     must file and serve a reply brief. In the event that Respondent
     elects not to file a reply brief, he should inform the court by filing
     a notice stating that he will not file a reply brief and that the motion
     is therefore fully submitted for decision.

F.   If the motion for summary judgment is denied, Respondent must
     file an answer, a designation and a brief that complies with terms
                             3
                   of this order. (See the following paragraph.) The documents must
                   be filed no later than 30 days after the denial of the motion for
                   summary judgment. Respondent is warned that failure to file an
                   answer, a designation and a brief in a timely fashion may result
                   in the imposition of sanctions, including Petitioner’s release.

      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

            A.     By December 20, 2018, Respondent must file all state court
                   records that are relevant to the cognizable claims. See, e.g., Rule
                   5(c)-(d) of the Rules Governing Section 2254 Cases in the United
                   States District Courts. Those records must be contained in a
                   separate filing entitled: “Designation of State Court Records in
                   Support of Answer.”

            B.     No later than 30 days after the relevant state court records are filed,
                   Respondent must file an answer. The answer must be accompanied
                   by a separate brief, submitted at the time the answer is filed. Both
                   the answer and the brief must address all matters germane to the
                   case including, but not limited to, the merits of Petitioner’s
                   allegations that have survived initial review, and whether any claim
                   is barred by a failure to exhaust state remedies, a procedural bar,
                   non-retroactivity, a statute of limitations, or because the petition is
                   an unauthorized second or successive petition. See, e.g., Rules 5(b)
                   and 9 of the Rules Governing Section 2254 Cases in the United
                   States District Courts.

            C.     Copies of the answer, the designation, and Respondent’s brief must
                   be served on Petitioner at the time they are filed with the court
                   except that Respondent is only required to provide Petitioner with
                                           4
                   a copy of the specific pages of the designated record that are cited
                   in Respondent’s answer and brief. In the event that the designation
                   of state court records is deemed insufficient by Petitioner or
                   Petitioner needs additional records from the designation, Petitioner
                   may file a motion with the court requesting additional documents.
                   Such motion must set forth the documents requested and the
                   reasons the documents are relevant to the cognizable claims.

            D.     No later than 30 days after Respondent’s brief is filed, Petitioner
                   must file and serve a brief in response. Petitioner must not submit
                   any other documents unless directed to do so by the court.

            E.     No later than 30 days after Petitioner’s brief is filed, Respondent
                   must file and serve a reply brief. In the event that Respondent
                   elects not to file a reply brief, he should inform the court by filing
                   a notice stating that he will not file a reply brief and that the merits
                   of the petition are therefore fully submitted for decision.

            F.     The clerk of the court is directed to set a pro se case management
                   deadline in this case using the following text: January 22, 2019:
                   check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 5th day of November, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge


                                           5
